OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN



                                          April 17, 1939


Honorable Robert J. Allen
Lubbook County
Labbook,    Temm


                                                             .:

       ..




            we be& to    aokno
or March 25, LOS9
thla laepartlncnt


coaposedor 0
ronsahooldlrr




gvgarilthe&r     pemea on -theOri&nal p&itiO~ shoal& be m-
eogn&ed by then, or whether thQr ehotid a;erelyconsider
the original elgne% petition to abollsh*~theRural High
Sohool Dietriot,
       Hon. Robert J. Allen, April 17, 1939, Page 2


                    "Providedthat the county school trustees
             shall have the authority to abolish a rural
             h&h sohool dlstrlat on a petition signed by
             a majority of the voters of eaoh elementary
             dlstrlct composingthe rural high school dls-
             trict and when such district has been abollsh-
             ed the elementarydistrictsshall automatically
             revert back to their original status, with the
             exoeptionthat In the event there are any out-
             standing  indabtdneaae~  agaInat the eai% rural
             soheol dirtrioteaoh elwntary dietriot shall
             amnuw its proportionalpart of the %abtr.*
                 1t is elear that ua%er iii0abate statute the
      oounti sohool trusteeshave of themselvesa0 power to.
      abolish a rural high sohool aimi0t        unless they are rhit
      authorize%$o %o so bJI"'apetItIon signed by a majority.
      or tha voters of eaoh elementa- diltriot oo@@osingthe
    - rural sigh sohool distdot." The ~OldS8iOIl di Appal.8
      0r Texas has ad 8oaatraeda dmllar atatate in the oaae            .
         MesauIte IndependentSohool Dlstrlot v. Gross; 67 8.
         (24j 242. we ;Inate rrom that opinion:            -


                   *The plain words of the statute ltits
              the'potentialjarisdlotlonoi.the sohqol boar%'
              to Instanoeswhere It Is preeenti%wIth~the
              statatoe-petition. If the statatory petltlqn
              $6 absent, the jarlsdlotionof the boar% Is
              utterly laokIng. -Inother words, unless an%
             'ontil-theboar% Is presentedwith the titit&-,
              tory petition, it has no jurIs%Iatlonin the
            1 premiae8.*
                 .ArtIole2?62a, R. 0. a., hat35e~aieUlr rooeiv-
       0%  ju%loIal sanotloh by the court. There ean,_theeFam,
       be  no questionas to the valldlty of the prooe%un tnere-
       in outlinedwhloh makes petitions signed by a majorltr
       0r the qaalIrIa%voters 0r eaoh or the oomponent %lstrIots
       all essentialprerequisitebefore whIoh Zhe boar% of oountr
       sohool trustees oamot sot to abolIsh.ruoha'rural hi&
     ' sohool district.
                 We have been unable to find any-Texas author-
       ities %Ireotly in point on the.queetign oi whether a.
       signer of a petitionmay subsequentlprevoke his aot In
       so signing the petltlon. The authorI8ieeOQ this qaes-
\      tIon.In other jurIs%lotIonsdarenot unlform.butthe
Hon, Robert J. Allen, April 17, 1939, Page 3


doaided weight of authorityfollows the rule 'thatone
who signs a petitionmay.subsequentlyrevoke his signa-
ture prior to the time that the petition haa been aoted
UpOIl.


              ‘We   quote from 15 Corpus JurIs at p. 402:
              "AXIelectormay legally sign two or more
         non-oompetingpetitionsand he aay withdraw
                           b y l wr itten oommanloation,
         h is a lg r uta r e                             wlth-
         oat appear* ln.p 8r eo n.      T h e withdrawalma y
         be ma& after the 4atdfIxdl for hparlng and
...
  .      beox- rinal aotlonr~ state r. Faniah, 42 noxk-          -.
         tapa 26, lS4-Pao. 297.
              Quot&'iropl SS Corpar JIlrisat p. '6262
 :.           *A &ItIoner   for a.loaal option petition
         nny.frMhdrawhi8 nuta rr0m ths petition at ady
         flab3before the pstitloa has been aoted apon.*
         cmmr v. Wewto~, lb4 Kentaokf 499, 167 s.W. 716.
          The Saprege aoart.orwonta~, in the owe 0r
stati V. y,.53 u0tktaw4iss, 168 ~0. 164, +a:
           I
          *Counsel on both sib08 oorrc~otlyaasuae6
     that it ma th0 aaty or the board to permit
     such of the~petltlowra as de&red to %o so to
    wIt;hdraw.~heIr  nasiesfrom the petition - - - -
     Th0right or petitionrr0hiit8 mare4 impmu
     the rI&htoiwIth%rawal, beoause, aponfuzther'
     4Iaoaf4eIon aad~moramaturerdi0otion a8 to the
     dsrlrabIlItpor the laoompllehmentof the.pur-
     pose eought  by the petition, the petitloner
     may ohange his aonylotion."
         'Ln State v. Boyden, 21 & Dakota 6i 102 If.W.
897, the Suprems Court of South Dakota held that ths
sQners oi a petition to oall an eleoti~Q.to~m+vethe
aounty seat ooulld.remove their names from the:petltioa,
either by striking them therefrom br by a subsequent
petition any tIme b0r0m it was aoted apon,
          %%,eloglo em% reaaoa bemd this rule has boon
mmt rorosrullyerplalned b? the SU~WEO  (tourti0r wlaooa-
sin 3.n&s Londe V. Board0r SaperPlsoreor Barron Oounty,
49 W. W. 9601
             Eon. Robert J. Allen, April 17, .1939,Page 4


                         "The learned oircuit judge held that the
                  board had the right to allow persona who had
         2’       signed the petition to withdraw the;eir nemoa
                  therefrom;or to strike their name8 from th
                  petition,when requestedso to do by the al3-s.
                  before the.petltlonwae finally aoted upon by
                  the board. Waae that a oorreot view of the mat-
                  ter? We think It was, and that it was In aooord
                  with mason and oomon sense. For what valid
                  objeotlon 1s there, either in law or on grouads.
     .
                  or publlo polio)- agaIn8talMwInga per8onwho
                  ha8 signed a patitloa lalr(an ior 4 raqovql. of
                  the 00~tpaeat ~XW *TV*             ~8,8*lu'.ama
         .
                  the petition Eeforu It.18 lotcia&&ionby the
                  board4   AS the i0amd   00~01 r0.t ,tb ~a+0,tbwt8
                 : nay, a personamy have been de~eivsa or: eatrep+
                 ped, or t&ma&h lnadvertenoeor~thoughtle881~0@8~:~,
                 nay have 6lgne4,saoha petition;aa&. :.og~sdflqo~-~.~
                 tion, a na b a r 028
                                   latloa is+akim oa Lt.;-*y UoL  .~'.
                 aIre.ti eormat hi8 aatloii,*aa Cnth%raw~al8:.:.
                 aamec Why ehould,he not have the rIghta&& prl-.       _'
                 rllege or %oing 007 Aa lntelllgentman; +ofIng.
                 dellberatelphna ander8tand~~;     play ohange,
                 hle'ml~iloa 8uoh a question,and oonoltiae   he
                 has made a mistake In a6kIng ror a~ohange of the
                 oounty-seatand that the pabllo Interestiril;L
                 be prgmted by having the bounty-seatremafn-:
                 where it Is. All thIe i8 plaIn.an% obvloimfo, 2G
                 any one refleotingon tha mqbjeo$."               J
-.
                       As heretotirestatad the aatharitlesare not
             In entire aooor% oa this quecltioabat by far the @eater
             number ot-8+ates followthe hoidlng &ad the rearonlag
             or the above'o.Its%oaeq by the SuprepSe'Coortof WIaooa8la.
             See: Hey8 y. 301168, 27 Ohio State,218;Ear% v. IElliott,
             33 ImlIana 220; State vi Eggleston, 34 Ean. 7x4,~10 Pao.
             3; State v. Wemaha Co., 10 Web. 32, 4 W. W. 393.
                                     .
                       Both the'weQht of authortty and the reafKmMt3
             upon,wliiohthe..case8are based Inoline UB .tawardthe tisw
             that one who s&ns a petltlonmay +l?sequeafly,upoa.ohang-
             lag his mind, revoke his aOf el@her by etrikLn&hle name
             from the petition hiplseiror bp 8Qning.a revoking petl-
             tion.  we oan me no just rea8bn'It~r~opnelderIng the sign-
             ing @a   pstltlon an lrrevooable.aot. In our opinion a
             petitionwhich 18 being oiroulatedamong the voters 1s
 Iion.Robert J.           Allen,         April 17, 1939, Page 5


 lq the nature of an ambulatory instrument which may be
 altered or revoked by the signers thereto until the same
 has been acted upon for the purposes whioh it was design-
 ed to serve or until someone has relied theron to his
 detriment.
           Replying speaifioally to the question present-
 ed in your letter we respectfullyadvise you that it is
 the opinion of this Department that the effeot or the
 edoona eeries 0r petitions which ask the removal 0r the
 signers* names from the ilr8t petition au4 ask that the
 14alou Rural High Sohoof.DlstrIot be not ab0118he4 ha6
 th8 6mOt Of rOv0k.m the d&IMmFOS Of t&se per8OM
 On ae first petitionGhIoh mqus8td the County Boar%
 of &ho01 Trustees to ab0lIah the I%n.louRural,Hlgh
 School Dlstrlot. xr after rubtraotingrr0m the~aumbem                             .'.
 or those who signed the m-8t petitioa, the nsnms 0r
 those who signed the revoaatiagpetition,.theremalnIag
 number IS not 8urrloleatto ooastitatea majority 0r the
 .qMiiiiO%       YObBrS         Or     WOb   dba0ntary      diEtriOt   00~~08~
  th8   IdalOU    Rural         sigh     SOh00i
                               DlStriOt.itiOUOws that.                            _-
  ander the authority of Artlole 2922a, Revised OIvIl SW-
..totes 0r Texas, the Boar% 0r couaty Sohool TrUStees 18
  not emp0werea to abolish the rural high s,oPooldistriot.
                                                         ,Youravery truly
                                                  A%!iWWEYGSRERALOFTEiAS
                            .



                                                                 Waltsr.B.Xboh
                                                                      A8sistfmt




        LGh
  A'rl!ORKEYCEN%RALOFTIC@S